 STRAWSINE MFG. CO.StrawsineManufacturingCompany, Inc.,HomeMetal Products,Inc.,VentrolaManufacturingCompany, Bel Air Home Products Corporation,Traverse Electric Products,Inc., a Single Em-ployerandLocal 743, InternationalUnion,United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Cases7-CA-18001 and 7-CA-1946423 June 1986DECISION AND ORDERBy MEMBERS DENNIS,JOHANSEN, ANDBABSONOn 23 December 1981 Administrative LawJudge Arline Pacht issued the attached decision.The Respondent filed exceptionsand asupportingbrief, and the Charging Party filed cross-exceptionsand a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,I andconclusions, as modified,2 and to adopt the recom-mended Order as modified.1.We agree with the judge that the Respondentviolated Section8(a)(3) and(1) of the Act by clos-ing the Corunna, Michigan plant and surreptitious-ly transferring the operations to Argos, Indiana, toescapeunion obligationsatCorunna. Although thecharge supporting the 8(a)(3) complaint allegationwas filed more than 6 months after the alleged un-lawful conduct occurred,3 we find that Section10(b) does not bar the complaint4 because the Re-spondent misrepresented company plans about clos-ing the Corunna facility and concealed from theUnion the decision to relocate the Corunna oper-ations to Argos. The limitations period did notiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsETocorrectan inadvertenterrorin the judge's decision, the word"Plano" should be substituted for "Corunna" in the third sentence of theparagraph "Strawsine First Moves to Piano, Texas "3The Union filed the 8(a)(3) charge 23 June 1981 in Case 7-CA-19464The charge relates to the Respondent's conduct that occurredabout June 1980 when the Respondent announced it was closing the Cor-unna facility and consolidating it with Plano, Texas operations,and aboutSeptember 1980 when the Respondent opened the Argos facility4During the hearing the Respondent requested the Board to grant spe-cial permission to appeal the judge's denial of its motion to dismiss, tostrike,or for summary judgment on the ground the 8(a)(3) allegations arebarred by Sec 10(b) On 24 July 1981 the Board denied permission toappeal, without prejudice to renewal of the motion upon filing of excep-tionsWe deny the renewed motion553begin to run until the Union had knowledge of therelocation decision, 5 and the Union filed the 8(a)(3)charge within a month of the time it learned theRespondent had opened the facility at Argos.2.We also agree with the judge that the Re-spondent violated Section 8(a)(5) and (1) by failingto bargain about its decision to close the Corunnafacility and relocate its operations.Where, as here,such a decision is motivated by antiunion reasons,the employer is not exempt from a bargaining obli-gation underFirstNationalMaintenance v. NLRB,452 U.S. 666, 687-688 (1981), orOtis Elevator Co.,269 NLRB 891 fn. 4 (1984). SeeMashkin FreightLines,272 NLRB 427 fn. 7 (1984).3.We shall modify the judge's recommendedremedy, to more fully effectuate the policies of theAct.We agree that a restoration order requiringthe Respondent to return its operations from ArgostoCorunna is inappropriate and that other reme-dies must be applied. We adopt the judge's recom-mendation that we order the Respondent to offeremployees who were terminated at Corunna on orafter 2 June 1980 substantially equivalent positionsatArgos or any of its other plants, with travelingand moving expenses, and backpay. However, wemodify the backpay period for those terminatedCorunna employees who are unable to acceptoffersof employment that require moving, andextend it from the date of each employee's unlaw-ful termination to the date the employee securessubstantially equivalent employment with anotheremployer.We reject the judge's recommendation that weorder the Respondent to bargain with the Union atthe Argos plant, and condition the order to bargainat that location upon proof by the Union that itrepresents a majority of the employees in the ap-propriate unit at Argos.6ORDERThe National Labor Relations Board orders thatthe Respondent, Strawsine Manufacturing Compa-ny, Inc., Argos, Indiana, Home Metal Products,Inc.,Plano, Texas, Ventrola Manufacturing Com-pany, Owesso, Michigan, Traverse Electric Prod-ucts, Inc., Traverse City,Michigan, and Bel AirHome Products Corporation, Owesso, Michigan, asingle employer, its officers, agents, successors, andassigns, shall1.Cease and desist from5 SeeDucane Heating Corp,273 NLRB 1398 (1985), overruling, to theextent inconsistent,California Pacific Signs,233 NLRB 450 (1977), whichthe judge cites,GarrettRailroad Car & Equipment,275NLRB 1032(1985)9 SeeGourmet Foods,270 NLRB 578 (1984),Garwin Corp,169 NLRB1030 (1968)280 NLRB No. 63 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Refusing to bargain collectively, on request,with Local 743, International Union, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America (UAW), as the exclusive rep-resentative of employees at Corunna, Michigan, inthe following appropriate unit:All full-timeand part-timeproduction andmaintenance employees including seasonal em-ployees and sweepers, but excluding officeclerical, technical, professional, and sales em-ployees and guards and supervisors as definedin the Act.(b)Discouraging membership in the Union orany other union by terminating the employment ofany of its employees or by discriminating in anyother manner in regard to their hire and tenure ofemployment or any other term or condition of em-ployment.(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer to all employees who were terminatedat the Corunna, Michigan plant on or after 2 June1980, immediate and full reinstatement to theirformer positions or substantially equivalent posi-tions at the Argos, Indiana plant or any of its otherplants,with necessary traveling and moving ex-penses for themselves and their families and house-hold effects, without prejudice to their seniority orany other rights or privileges previously enjoyed.(b)Make whole the employees who were termi-nated at the Corunna, Michigan plant on or after 2June 1980 for any loss of earnings they may havesuffered as a result of the discrimination againstthem, as provided in the section of the judge's de-cision entitled "The Remedy," as modified.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) If the Respondent should resume its discon-tinued operations in Corunna,Michigan,bargaincollectively,on request,with the Unionas the ex-clusive representative of the employees in the ap-propriate unit and, if an agreement is reached,embody such understanding in a signed agreement.If the Respondent does not resume such operations,but continues to perform at Argos, Indiana, the op-erations formerly carried on in Corunna, Michigan,bargain, on request, with the Union as the exclu-sive representative of the employees in the appro-priate unit at Argos, Indiana, upon proof that a ma-jority of the employees in the Argos unit have des-ignated the Union as their exclusive representative.(e)On request made within 1 year from the dateof this decision, immediately supply the Union alist of the names and addresses of all employees atthe Argos, Indiana plant,and keep the list currentfor a 1-year period.(f)On request, immediately grant the Union rea-sonable access, for a 1-year period, to plant bulletinboards and all places where notices to employeesare customarily posted at the Argos, Indiana plant.(g) Permit employees at the Argos, Indiana plantto have unrestricted access to union organizersduring nonworking time on plant approaches andparking lots for a period of 1 year from the date ofthis decision, subject to such reasonable and non-discriminatory regulations as the Respondent mayfind necessary in the interest of plant efficiency anddiscipline, provided, however, that the regulationsdo not serve to thwart the employees in the exer-cise of the rights guaranteed them.(h) Send to each employee who was terminatedat the Corunna, Michigan plant on or after 2 June1980, by registered or certifiedmail, aletter offer-ing reinstatement and setting forth the Respond-ent's election as to where it will effect the rein-statement, and include in the letter a copy of thenotice attached as an "Appendix."(i)Post at each of its places of business andplants, copies of the attached notice marked "Ap-pendix."' Copies of the notice, on forms providedby the Regional Director for Region 7, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(j)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " STRAWSINE MFG. CO.555APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain, on request, withLocal 743, International Union, United AutomobileAerospace and AgriculturalImplementWorkers ofAmerica (UAW) as the exclusive representative ofemployees at Corunna, Michigan, in the followingappropriate unit:All full-timeand part-time production andmaintenanceemployees includingseasonal em-ployees and sweepers, but excluding officeclerical, technical, professional, and sales em-ployees and guards and supervisors as definedin the Act.WE WILL NOT discourage membership in theabove Union, or any other union, by discriminatingagainstour employees in regard to their hire andtenure of employment or any other term or condi-tion of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer to all employees who were termi-nated at the Corunna, Michigan plant on or after 2June 1980 immediate and full reinstatement to theirformer positions or substantially equivalent posi-tions at our Argos, Indiana plant or any of ourother plants, with necessary traveling and movingexpensesfor themselves and their families andhousehold effects,without prejudice to their se-niority or other rights or privileges previously en-joyed.WE WILL make whole those employees for anyloss of pay suffered as a result of discriminationagainst them.If we should resume the discontinued operationinCorunna,Michigan,WE WILL bargain, on re-quest,with the Union as the exclusive representa-tive of the employees in the appropriate unit. If wedo not resume operations at Corunna, but continueto perform at Argos, Indiana, the operations for-merly carried on in Corunna, WE WILL bargain, onrequest, with the Union as the exclusive representa-tive of the employees in the appropriate unit atArgos uponproofthat a majority of the employeesin the Argos unit have designated the Union astheir exclusive representative.WE WILL, on request made within 1 year fromthedateof the Board's decision, immediatelysupply the Union a list of thenames and addressesof all employees at the Argos, Indiana plant andkeep the list current for a 1-year period.WE WILL, on request, immediately grant theUnion reasonable access, for a 1-year period, toplant bulletin boards and all places where noticesto employees are customarily posted at the Argos,Indiana plant.WE WILL permit employees at the Argos, Indi-ana plant to have unrestricted access to union orga-nizers during nonworking time on plant approachesand parking lots for a period of 1 year from thedate of the Board's decision, subject to such rea-sonable and nondiscriminatory regulations as wemay find necessary in the interest of plant efficien-cy and discipline provided, however, that the regu-lations do not serve to thwart employees in the ex-ercise of the rights guaranteed them.WE WILL send to each employee who was termi-nated at the Corunna, Michigan plant on or after 2June 1980, by registered or certified mail, a letteroffering reinstatement and setting forth where wewill effect the reinstatement, and include in theletter a copy of this notice.STRAWSINE MANUFACTURING COM-PANY, INC.,HOME METAL PROD-UCTS, INC.,VENTROLAMANUFAC-TURING COMPANY, BEL AIR HOMEPRODUCTS CORPORATION, TRAVERSEELECTRIC PRODUCTS, INC., A SINGLEEMPLOYERKaren R. Cordry, Esq.,for the General Counsel.Les Weisbrod, Esq.,of Dallas, Texas, for the Respondent.Samuel C. McKnight, Esq. (Klimist, McKnight & Sale),ofSouthfield,Michigan, for the Charging Party.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge.This casewas tried beforeme onJune 2,3,and 4 in Burton,Michigan;July 13,14, and 15 in Detroit, Michigan; andJuly 27 and28, 1981, in DallasTexas,on a charge filedon July 14,1980, and a complaint, which issued onAugust 29,1980, alleging that Respondent closed itsStrawsine plant and terminated its employees there with-out prior notice or an opportunityto bargainwith Local743 (Union)in violation of Section 8(a)(1) and(5) of theNational LaborRelationsAct (the Act). Thereafter, asecond chargewas filed on June 23and a complaintissued onJuly 2,1981, in Case7-CA-19464,alleging thatby closingthe Strawsinefacility inCorunna, Michigan;announcing that it was consolidating operations in Plano,Texas; and thereafteropening a new Strawsine facility in 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDArgos,Indiana,without prior notice or an opportunityto bargainabout those decisions, Respondent violatedSection 8(a)(1) and (3) of the Act. Concurrently, theGeneral Counsel filed a motion to consolidate com-plaints,which was granted at the hearing on July 14. Inopposition,Respondentmoved to strike, dismiss, or inthe alternative for summary judgment, on the groundsthat the amended complaint was time-barred by Section10(b) of the Act. I denied the motion finding that Sec-tion 10(b) does not bar complaints which, as here, arebased on newly discovered evidence.' Respondent thenmoved forspecialpermission to appeal this ruling to theBoard and the General Counsel and the Charging Partyfiledoppositions thereto.2Respondent also moved totransfer and/or sever the complaints.Although thismotion,too,was denied, Respondent was granted an ex-tensionof time to July 27, 1981, to prepare a defense tothe amended complaint.Although all the parties were represented throughoutthe hearing, only the General Counsel and the ChargingParty submitted posthearing briefs.3 On the entire recordin this case4 and from my observation of thewitnesses, Imake the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a single-integrated enterprise comprisedof a holding company, Bel Air Home Products, Inc., aMichigan corporation, engaged in the acquisition ofstock ownership of other corporations, and the followingfour subsidiaries:(1) Strawsine Manufacturing Company, Inc., a Michi-gan corporation, which at all times material has main-tained an office and place of business in Corunna, Michi-gan, where until approximately May 12, 1980, it was en-gaged in the manufacture, distribution, and sale of air-moving equipment, range hoods, kitchen and bathroomexhaust fans, rooftop ventilators, gas stacks for hot waterand heating furnaces, medicine and cosmetic boxes, androofcaps for the mobile home and recreational vehicle in-dustry.Respondent Strawsine has, and continues tomaintain, another plant in Argos, Indiana, where it is en-gaged in manufacturing most of the items that were pre-viously produced at the Corunna facility. Strawsine alsoleases warehouses in various States, including one in Elk-hart, Indiana.(2)Home Metal Products, Inc., a Texas corporationwith an office and place of business in Plano, Texas, is'SeeCalifornia PacificSigns, 233 NLRB 450 (1977), OperatingEngi-neersLocal 825 (Building Contractors),228 NLRB 276 (1977);V & BBuilders,227 NLRB 765 (1977), enfd 596 F 2d 378 (9th Cir 1979)2Respondent's special appealispending before the Board3By letter dated,September 23, 1981,counselforRespondent, LesWeisbrod,advised theBoard and the parties that he was withdrawing ascounsel in the case becauseRespondenthad terminatedhis servicesWeisbrod's letter has been markedasALJ ExhIand ismade a part ofthis record* Subsequentto the hearing, the General Counsel moved to correct theofficial transcriptHowever, thelanguagewhich she proposes to correctand her references to pages andlines do not at all conform to the text onsimilarly numbered pagesin the copy of the transcript on which I reliedAccordingly, I decline to rule on the motionand has been at all times materialengagedin the manu-facture, sale, and distribution of air-moving equipmentand related products for the residentialbuildingindustry.(3)Traverse Electric Products,Inc., aMichigan cor-poration with its principal office and place of business inTraverse City, Michigan, isand hasbeenat all times ma-terial engagedin the manufacture, sale, and distributionof electric motors and fans for the residential buildingand mobile home industries.(4) Ventrola Manufacturing Company, a Michigan cor-porationwith an office and place of business in LongBeach, Mississippi, is at all times material engaged in themanufacture, sale, and distribution of air-moving equip-ment for the residential building and mobilehome indus-tries.During the year ending December 31, 1979, a periodrepresentative of its operations duringall times material,Respondent Strawsine in the course and conduct of itsbusinessoperationsmanufactured, sold, and distributedfrom its Corunna, Michigan plant products valued inexcess of $500,000 of which products valued in excess of$50,000 were shipped from the Corunna plant directly topoints located outside the State of Michigan.At all times material, Companies have been affiliatedbusiness enterprises with common ownership, directorsand management, and central control of the labor poli-cies affecting employees of each operation, and haveheld themselves out to the public as asingle-integratedbusiness enterprise.Respondent does not contest the jurisdiction of theBoard and I find by virtue of its operations as describedabove, Respondentis a singleemployer and is now, andhas been at all times material, jointly and severly en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLocal 743, International Union, United Automobile,Aerospace, and Agricultural ImplementWorkers ofAmerica (UAW) is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introductionand IssuesAs described in greater detail below, the events givingrise to the instant controversy initially involved theStrawsine facility, which from 1958 to June 1980 was lo-cated in Corunna, Michigan. As sole shareholder of BelAir, Billy Loflin effectively controlled each of the Com-panies including Strawsine, which he acquired in 1978. Itwas the only Company in the Bel Air group whose em-ployees were unionized and protected by a collective-bargaining agreement. 5 After engaging in a series of ne-gotiating meetings, the parties failed to reach agreementon the terms of the new contract and on the day follow-ing its expiration,May 13, 1980, the employees were5Respondent'sVentrolaplantwas previously located in Owasso,Michigan.Several weeks afterthe UAWwon a representation electionthere,Ventrola movedto its present quarters in Long Beach, Mississippi. STRAWSINE MFG. CO.557locked out. On June2 theRespondent announced its de-cision to close the Strawsine plant in Corunna and con-solidate its operations with those of the Home MetalProducts plant in Piano,Texas.Severalmonths later,without notice to the Union, Respondent opened a newStrawsine facility in Argos,Indiana.The principal questions which emerge from these factsare: (1)whether Respondent was obligated to bargainover its decision to close the Strawsine facility in Cor-unna,Michigan,and to move the work from there toother facilities; 6 (2) whether, if it was so obligated, it infact failed to bargain with the Charging Party in viola-tion of Section 8(a)(5) and (1) of the Act; and (3) wheth-er byterminating its employees at the Strawsinefacilityin Corunna and opening a new Strawsine facility in Indi-ana Respondent discriminated against its employees inviolation of Section 8(aX3) and (1) of the Act. The finalissue concernsthe scope of the remedy for the violationswhich are found hereinafter.B. Contract Negotiations Preceding the LockoutInMarch 1980the United Auto Workers, which hadrepresentedStrawsine'sproduction andmaintenanceworkers since 1970, served notice of an intent to amendthe terms of the current collective-bargaining agreementwhich was due to expire on May 12. A series of negoti-ating sessions ensued during the next several months atwhich management was represented by its counsel Rich-ardWay and Gary Miller and Beulah Clark, Strawsine'svice president of operations and purchasing director, re-spectively. The Union's bargainingcommittee was led bythe Local's International businessrepresentativeHenry,joined by employees Olcott, Ashford, and Mead. Theparties met on numerous occasionsover thenext severalmonths, reaching agreement on all matters except thoseconcerning pay raises. The Company's response to theUnion's first proposal was that the demands were eco-nomically unfeasibleand the Company would have toclose.Henry's initialreactionwas that if the Companyintended to shut down it should do so immediately sothat the employees could find other work. However, at asubsequent meeting,HenryaskedWay if the Companywas pleadingpoverty to which Way responded, "No, Ihave money set aside for negotiations."In April the bargaining committee became aware thatequipment was being removed from the plant and ques-tioned management about a possible plant closing. Millerexplained that machinery was being transported to asmallwarehouse andmanufacturing facilitywhichStrawsinemaintained in Elkhart,Indiana, to preventlosing customers during the strike. Henry then assuredhim that they had no intention of striking.? In early MayLoflin appeared at one of the bargaining meetings andhe, too, assured the bargaining committee that he had nointention of closing the Corunna facility.6Respondent's duty to bargain over the effects of its decision to closethe Corunna plant is not at issue in this case It is, of course, well settledthatRespondent has such an obligation SeeFirstNational Corp. vNLRB,452 U S 666 (1981)In 1977, prior to Loflin's acquisition of Strawsine,the Local had en-gaged in a protracted strikeOn the day before the contract's expiration, Respond-ent submitted an economic counterproposal which leftthe parties divided by no more than 50 cents over a 3-year period. The Union made a counterproposal whichmanagementrejected.Henry then stated he wouldsubmit the Company's final offer to the membership thatevening.Way stated that if it were not approved therewould be a lockout the following day. Again Henry as-sured him that the employees would not strike. Thatevening the union membership rejected the Company'soffer. After Henry communicated this decision to Way,some last-minuteoffers and counteroffers were ex-changed but no agreement was reached. The followingmorning,approximately 65 to 70 employees arrived atthe plant to find they were locked out.C. The Corunna Plant ClosesOn May 27, while the lockout continued, Loflin,Miller, and Kurt Cordingly, then Strawsine's president,took a fateful plane trip from Corunna to Plano, Texas,atwhich time they charted Strawsine's future. Withoutreferringto a singlefinancial document, they concludedthat Strawsine was losing more money than the othercompanies and that its operations would have to be con-solidatedwith those of Home Metal Products in Plano,Texas. On the first day of his direct examination, Loflinasserted that the move to Plano was merely a temporaryexpedient undertaken until matters could be worked outwith the Union. However, after an adjournment in thehearing, he modified his testimony to conform it to Mil-ler's and averred that the move to Plano was intended tobe permanent. Whatever their long-range intentions mayhave been, the upshot of this airborne meeting was that adecision was made to close Strawsine's Corunna plant.After returning to Corunna from Plano, Miller calledHenry on May 30 and, instead of telling him about thedecision to close, merely asked if the Union's positionhad changed.When he learned it had not, he said ameeting was unnecessary. Henry then advised Miller, ashe previously told Way, that he would be attending aUAW convention for the next week, and that Olcottcould be contacted during his absence. On May 31Miller telephoned Olcott and asked him, as he had askedHenry, where the Union stood on the Company's lastproposal. Olcott replied that there was no revision in theUnion's position but requested a meeting to get the em-ployees back to work. Miller agreed to a meeting onJune 2 but conceded he made no mention of the plantclosing during the telephone exchange.Olcott, Ashford, and Mead described the June 2 meet-ing as beingshort and to thepoint.AfterWay arrivedwith Beulah Clark, he distributed a letter which in its en-tirety announced that:Ihave been advised by the management ofStrawsineManufacturingCompany, a Michigancorporation located at 503 Shiawassee Street, Cor-unna,Michigan, that effective June 30, 1980, the fa-cilitywill be closed for economicreasons.This letter provides you with notice of the clos-ing,and StrawsineManufacturingCompany is 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable, uponrequest,to discussthe effects of theclosing with you and Local 743.Olcott stated that he was shocked at this turn of eventsparticularly because thebargainingcommittee had cometo the June2 meetingpreparedto make concessions. Hisimmediate responsetoWay was, "[W]e have come tobargainover the contract and get our people back towork."When Way replied that thedecisionwas final,Olcott stated he wouldset a meetingat a later date afterHenry returned. The balance of the meeting was spentdiscussingother questions concerning vacation, unem-ployment benefits, and retirement pay for various indi-viduals.8 The union members uniformly contended thatWay neverraisedthe possibility of bargaining about thedecision to close. None of the employees recalled eitherthatWay mentioned anything about the consolidation ofthe Corunna and Plano plants although Ashford admittedthat at one point he expressedan interestin going toTexas.Way offered a vastly different account of thismeeting.He alleged atthe hearing that he explained that the plantwas closingbecause it had been losing money for thepast 18 months and that the Company was going to con-solidatewith Home Metal Products. He insisted that heoffered to bargain about the decision to close and its ef-fects but that the employees failed to react tohis sugges-tion. Instead, they each simply stated that they were notsurprised at the closure, and then addressed problemshaving to do with various entitlements of the soon-to-be-terminated employees.The testimonial conflict about what occurred at theJune 2 meeting lends itself to easy resolution: AlthoughWay probablymade somemention of merging Strawsineand Home Metal Products because of adverse economicconditions,9 I conclude that he did not offer to bargainover the decision to close the Corunna plant and rejectedthe Charging Party's overtures to discuss how the facili-ty could be kept open. Concrete evidence of Way's omis-sion is supplied by his letter which documented onlyStrawsine's willingness to bargain over the effects of theclosing.IfWay was the experienced labor lawyer herepresented himself to be, he could have set any doubtsto rest by mentioning the offer to bargain about the deci-sion in as express termsas he did with regard to the ef-fects.Given the importance of this issue, his explanationthat it would have added many more pages to the letterisabsurd. It is clear that an offer to bargain about thedecision to close was purposely omitted from this letter.Bolsteringthis conclusion is the fact that informationabout the plant closure was concealed from Henry priorto his departure.Way knew that Henry was an experi-enced negotiator for the same local which recentlygrantedwage concessionsto a nearby business firm. IfWay had any authority to negotiate about a decision toclose, he certainly would have advised Henry immediate-ly about that decision and encouraged his presence at the8Ashford and Mead corroborated Olcott's account.9Although the members of the bargaining committee did not recallWay alluding to a consolidation, Ashford admitted that he was willing tomove to Texas. He probably would not have made such a statementunlessWay had referred to Strawsine's moving thereJune 2 meeting. Instead, he participated in the collusionto prevent the senior negotiator from taking part in thenegotiations as long as possible. It is also significant thatClark,who was subpoenaed by the Respondent to cor-roborateWay's testimony, failed to support him aboutthe most crucial point in his testimony. When asked whatWay said Clark stated: "I think he [Way] told them thatwe would be willing to bargain about the effects of clos-ing the plant." Clark did not recall that any of the bar-gaining committee members asked about keeping theplant open. Viewed in their entirety, Clark's and Way'sstatements contrast markedly with the mutually corrobo-rative testimony of Olcott, Ashford, and Mead. Any de-viations in the employees' generally consistent accountswent only to fairly insignificant details.D. Events After June 2The parties also offered contradictory descriptions ofthe subsequent contacts between Henry and Way. Henrytestified that on his return to Corunna, Way's letter an-nouncing the plant closure awaited him. He called Wayand voiced the Union's interestin discussing concessionsto keep the plant open. Way replied to Henry, as he hadto the members of the bargainingcommittee, that the de-cision to close was final, but agreed to meet on June 18anyway. At that meeting, Henry, in the presence of thebargaining committee,againaskedWay what could bedone to keep the plant open. Way's response was thesame: the decision to close was final but he was preparedto discuss the effects of that decision. Unprepared to pro-ceed, Henry sought a recess during which time the nego-tiating committee formulateda numberof proposals andsubmitted them to Way. t 0 At the conclusion of thismeeting,HenryadvisedWay that, although he was be-ginning a4-week vacation, he wouldremain availableand could be contacted either at his office or at home.Henry testified that he subsequently receiveda messagefrom Way on June 23 schedulinga meetingon June 25.Way later called and canceled the June 25meeting, re-scheduling it for July 1. Henry's secretary made notes ofWay's telephone message which were received into evi-dence.On July 1 Henry telephoned Way after waiting anhour and a half for him to arrive. Way at first suggestedthat he had forgotten the meeting, but then deferred toHenry's speculation that his absence was due to his cli-ent's failure to pay him.Not surprisingly,Way's testimony clashes with that ofHenry. He stated that Henry focused on the effects ofthe plant closure at the June 18 meeting and said nothingabout keeping the plant open. He further stated that hescheduled the next meeting for June 24 so that he wouldhave an opportunity to review the Union's proposalswithmanagement. On June 24, Way alleged that hephoned Henry at his union office and during a one-halfhour telephone conversation, reviewed management's po-sitionwith respect to each of the Union's eight propos-als.Curiously,althoughWay maintained computer10Henry's account ofthismeetingisconfirmedin all important re-spects by Olcott, Ashford, and Mead STRAWSINE MFG. CO.records of his billable time that contained entries by thequarter hour, there was no notation of a telephone call toHenry on June 24. Way also denied having any furthercontact with Henry on July 1.Here, too, the Charging Party offered a far more plau-sible accountof themeetingswith Respondent's repre-sentativethan did Way. Even if I were to believe that onJune 2 none of the employees sought to bargain aboutthe decision to close the Corunna plant, it is inconceiv-able that Henry,a man seasonedin collective bargaining,would not have uttered a word about keeping the plantopenin his subsequent meetingand in telephone callswithWay. Moreover, objective evidence supports theCharging Party's version of events. Henry had documen-tation thatWay canceled their next scheduledmeetingwhere as Way had absolutely no record of a half hourcall to Henry on the day he claimed the call occurred.Way's dential of the July 1 telephone conversation fliesin the face of the credible evidence offered not only byHenry but also by Olcott, Ashford, and Mead, whoheard a sufficient portion of Henry's conversation toverify his testimony.Basedon the Company's June 2letter and the entire sequence of events which followed,I am convinced that Respondent presented the decisionto close the Coruna operations as final and that theCharging Party's efforts to bargain about that decisionwere rejected.Consequently, on July 14, 1980, the Union's attorney,Sam McKnight, filed a charge with the Board accusingRespondentof refusing to bargain about its decision toclose the Coruna plant. Although Way acknowledgedreceiving a copy of the charge several days later, he nev-ertheless chose to ignore it. His next contact was not, asitshould have been, with the Union's counsel and theInternationalrepresentative. Instead, he called Olcott onJuly 17 to present the Company's position with respectto certain questions that Olcott had posed regarding un-employment compensation.Prompted by a letter from McKnight requesting bar-gaining,a final meeting was held between the parties onAugust 15, 1980, at which the Union's attorney Henryand the otherbargainingcommittee members met withWay, t' Miller, and David Space, Bel Air's vice presi-dent and financial treasurer for Strawsine.McKnightasked whether Strawsine would have remained open ifthe Union had accepted the Company's final proposal.Receivingno response, he put the Company to the testby announcing that the Union would accept the Compa-ny's offer.When Way responded that the decision toclose the plant was irrevocable,McKnight insisted ondiscussing that decision and requested information toassess the Company's assertions concerning its economicplight.Respondent's cortege then left the meeting with-out mentioning to the Union's representatives that Straw-sinewas in the process of moving to a new location inArgos, Indiana.E. StrawsineFirstMoves to Plano, TexasBy June 1 theequipment,which was stored on vans atthe Elkhart facility, arrived at the Home Metal Products" Way'srole as Respondent's counsel was terminated in August 1980559plant in Plano, Texas. Included in the first shipment ofmachinery from Corunna were 15 or 16 small weldingmachines and 2 small hydraulic presses. In mid-June,after electricalwiring and cement beds were in place,two large hydraulic presses, used to manufacture illumi-domes (mobile home skylights), also were installed at theCorunna plant. According to Jack Collinsworth, BelAir's general foreman, by the second week of June,Strawsine range hoods were in production. Shortlythereafter, vents, medicine, and cosmetic boxes also werebeing produced in Plano. By Miller's estimate, no morethan 25 to 40 percent of the items previously manufac-tured in Corunna were transferred to Plano during thesummer months. Moreover, administrative and clericalfunctions previously performed at Corunna also wereshifted to the Texas headquarters. Collinsworth furthertestified that toward the end of June, it became apparentthat there was inadequate storage space in Plano for theraw materials needed to produce both the Home Metaland Strawsine range hoods. In the beginning of July,Loflin advised Robert Jarvis, Bel Air's executive vicepresident, that Strawsine would move to Argos, Indiana.The move itself, Jarvis stated, began in late July or earlyAugust.F. Strawsine Relocates in ArgosIgnoring his own previous testimony that the move toPlano was merely an interim measure pending resolutionof the strike, Loflin subsequently claimed that the con-solidation in Piano was intended to be permanent, butthat in July unforeseen circumstances arose, which com-pelled locating the Strawsine facility in Argos, Indiana.According to Loflin, sales orders for both Strawsine andHome Metal Products suddenly picked up in July there-by causing materials storage problems, thus mandatingexpansion.At this juncture, Loflin fortuitously discov-ered that Ritzwood, a company in Argos,Indiana, inwhich he had only a one-third interest and no manage-ment control, had ceased doingbusinessand went intobankruptcy in July or August 1980. With the Ritzwoodfacility available, Loflin entered into an agreement withthe town of Argos, and the State Exchange Bank for therent-free use of the property. Loflin then alleged thatStrawsine resumed its operations in Argos sometime inthe latter part of 1980. Some of the production previous-ly transferred from Corunna to Plano remained in Texasbut, asMiller acknowledged, 65 to 75 percent of theproducts produced in Corunna subsequently went intoproduction in Argos.Loflin's recital of the events leading to the demise ofRitzwood and Strawsine's relocation in its building inArgos contained misrepresentations of epic proportions.Documents filed with a bankruptcy court in Michiganestablish the truth of the matter as follows: Loflin ac-quired a company called Select Industries of Indiana in1977, which he sold to Ritzwood, retaining at the outsetat least a one-third interest in the new enterprise. He wasnever a silent partner, as he claimed. Introduced into evi-dence was a series of promissory notes drawn in favor ofthe State Exchange Bank signed by Loflin and Co-owner 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Vandam.' 2 The evidence also shows that Ritz-wood ceased doing business in June 1979 and was forcedinto involuntary bankruptcy in July, a year earlier thantestified to by Loflin. Contrary to Loflin's disclaimer ofcontrol, the evidence shows that he became controllingif not sole spokesman for Ritzwood sometime in Decem-ber 1979. In March 1980 the court granted Ritzwood onelast continuance to reorganize,conditioned on the Com-pany's posting a $125,000 bond with the State ExchangeBank by May 27. Loflin failed to pay the bond by thatdate. Instead, he was airborne and purportedly decidingto close Strawsine. Three days later, the State ExchangeBank filed a motion urgingthe court toissue an orderdeclaringRitzwood bankrupt and its property aban-doned. The court promptly granted the Bank's motionon June 2,the sameday that Way advised the Unionthat Strawsine was closing its doors in Corunna.Clearly,Loflin's dissembling about his involvement in the bank-ruptcy proceedings was motivated by his desire to con-ceal the curious timing of these events. The motivationfor his conduct will be discussed below.IV. DISCUSSIONS AND CONCLUSIONSA. Applicable Legal PrinciplesIn its recent landmark decision,FirstNational Corp. v.NLRB,452 U.S. 666 (1981), the Supreme Court heldthat the partial closing of a business, motivated purely byeconomic factors, is not a subject of mandatory bargain-ing under Section 8(d) of the Act. However, the Courtpointed out that its ruling did not reach other managerialdecisions such as plant relocations or subcontracting.Moreover, the Court specifically exempted "partial clos-ings which were motivated by anti-union animus." Id. atfn. 22. Thus, the long-settled rule that an employer vio-lates Section 8(a)(3) if it relocates or contracts out its op-erationswitha purpose to discriminate against its em-ployees for exercising the right to organize and bargaincollectively remains in tact.See Ladies Garment WorkersLocal 57 v. NLRB,374 F.2d 295, 298 (D.C. Cir. 1967),cert. denied 387 U.S. 942;Town & Country Mfg. Co. v.NLRB,316 F.2d 846, 847 (5th Cir. 1963).B. The Closure of the Corunna Plant and Relocationin Indiana Violates Section 8(a)(3) and (1)Here the General Counsel and the Charging Partycontend that the instant case is not governedby FirstNationalbecause Respondent'sclosure of the Corunnafacility and subsequent relocation in Argos was motivat-ed by a desire to rid itself of any obligation to deal withthe employees'collective-bargaining representative.Re-spondent counters that dire economic conditions com-pelled the closure of the Corunna plant and that it wasprepared to bargain about the decision to close,but theUnion waived its right to negotiate.It further contendsthat the subsequent transfer of Strawsine to Argos, Indi-ana, was an independent event necessitated by legitimateand unanticipated business considerations.IfRespond-12 Loflinsignedseveralof these notesas Ritzwood's secretarytreasur-er.One such loan, executedinApril 1979 for $470,072 53and payable in3 months, was not an amountwhich Loflmmight have forgottenent's contentions were founded in fact, then the holdinginFirstNationalwould control the outcome of this case.However, I conclude that Respondent'sarguments donot survive careful consideration.At the outset, Respondent submits that Strawsine wasclosed solely because of economic constraints.Indeed,Loflin claimed that Strawsine was losing more moneythan any of hisother companies.The recordflatly contradicts this assertion.Income taxreturns for 197913establish that Strawsine's losses forthat year were $100,000 compared to an $800,000 loss forVentrola. To be sure, the tax forms show that Strawsinewas notfinancially healthy. But with Ventrola's econom-icsituationeight timesworse,Loflin's selection ofStrawsine for closure, made without any reference toeconomic analyses, raises a substantial question about thebona fides of Respondent'smotivation.Respondent also asserted that the consolidation of op-erations in Plano would be cost effective in that duplica-tion of administrative functions would be eliminated, andoverhead costs for maintaining separate plants would bereduced and improved cash flow generated by the sale oftheCorunna plant and its equipment. Moreover, Re-spondent contended that Strawsine would be closer to itscustomers in an industry that was expanding in theSouthwest.In consolidating sales and clerical functions in Plano,Respondent did realize some savings. However, whenStrawsine relocated in Argos some 2 to 3 months later,the administrative functions remained in Plano, thusdemonstrating that the benefits achieved by transferringthose functions to Plano could have been achieved with-out jeopardizing the jobs of the production employees inCorunna.Respondent's assertion that the move to Plano wouldbring Strawsine closer to its customers is so patently pre-textual that it deserves scant attention. The record showsthat Strawsine's major customers were in the Midwestbefore the time that Strawsine left Corunna, during thetime that it functioned in part in Plano and while it con-tinued its operations in Argos.Respondent's purported need to sell the Corunna prop-erty to improve its cash flow is equally unimpressive.Not the slightest effort was made to sell the facility until3 months after its closure. In fact the only proof that anyeffort was made to sell the facility comes from a letterdatedDecember 8, 1980, to a prospective buyer. Theplant was not listed for sale until March 1981 and, at thetime of this hearing, it still was unsold.14 Throughout allthis time, Respondent continued to have mortgage obli-gations and at least minimal maintenance payments, ex-penses, which were not considered in calculating the ad-vantages of consolidation. In fact, much of Respondent'sanalysis of the cost benefits attained by transferring func-tions to Plano were built on the incorrect premise thatthe physical facilities in Corunna were sold. More signifi-cantly,many of the benefits that Respondent claimed'$At thetime of this hearing, Respondent had not yet filed tax returnsfor 198014A professional appraisal completed in June 1981 valued the proper-ty,without the equipment at $1084 STRAWSINE MFG. CO.'561were realized by the partial consolidation in Plano werecompletely reversed when it relocated in Argos severalmonths later.Thus, the alleged need to "pull in itshorns" was contradicted by its expansion-in Argos. Itsostensible need to be closer to its markets suddenly van-ished as did any savings which were to accrue by havingraw materials shipped to Texas. Respondent's expecta-tion that the sale of the Corunna facility would generatea cash flow was replaced by a new indebtedness createdby the establishment of the Argos plant.In an attempt to cure these transparent contradictions,Respondent invented a theory that certain events oc-curred in July that made the shift to Argos in the fall of1980 a sound economic alternative. Its contentions insupport of this theory were illogical and based on _half-truths as well as outright misrepresentations.Thus, Respondent claimed that a sudden upsurge insales for both Home Metal and Strawsine goods oc-curred in July which placed a burden on the amount ofavailable storage space in the Plano facility. However,Respondent failed to introduce any documentation ofthis remarkable and unanticipated increase in its sales. Infact,Respondent unwittingly supplied evidence contra-dicting this assertion by producing a chart which showedsales plummeting during the summer monthsat the verytime that Loflin's alleged orders were increasing. 15 Fur-ther,while a bank auditor was reviewing Respondent'srecords, Loflin explained to him that the low level ofsalesduring the summer months was attributable toStrawsine's relocation from Michigan to Indiana. More-over, several longtime employees at the Plano plant testi-fied that lack of space was apparent almost immediatelyafter the partial consolidation and that it was causedprincipally by the lack of storage space for the steel usedto produce therangehoods. Because steel was orderedin advance on the basis of market projections, Respond-ent had to be fully aware of how much storage would beneeded for it before the move to Plano. It is fair to infer,therefore, thatRespondent gambled on operating incramped conditions in Plano, believing that the consoli-dation would be for only a short period of time. Indeed,Loflin may have testified truthfully that Plano was con-ceived as a temporary expedient, but not because he hadthe end in view of returning to Corunna.Loflin'smisrepresentations about his role in the Ritz-wood bankruptcy and his lack of knowledge about whenthat facility became available lend added weight to theconclusion that Respondent decided in May to relocatein Argos. As found above, Loflin was solely in charge ofRitzwood's affairs in the spring of 1980 and was deeplyinvolved in the bankruptcy proceedings. He knew thatby failing to furnish the $125,000 bond, Ritzwood wouldbe forced into involuntary bankruptcy, discharged of itsformer debts, and that its facility would become avail-able.During the identical time period, Loflin decided toclose Strawsine. It would be naive to assume that thetiming of these events was coincidental. Rather, giventhe risks Loflin was willing to take to conceal the curi-ous parallels; an inference arises that Loflin decided toclose the Strawsine facility in Corunna in May after herealized that the Argos facility would be available. Thisis the onlyplausible explanationfor Loflin's attempt toplace the opening of the Argos plant at a dateremote intime from the closure of the Corunna facility.Even beyond Loflin's deceit, there is abundant evi-dence that belies Respondent's contention that the deci-sion to relocate in Argos wasmade inJuly after itbecame clear that consolidation at Plano was ill-con-ceived. First,a seniorBe] Air official testified that thedecisionto move to Argos was announcedin the begin-ning of July. It is apparent that such a decision had to beconsidered prior to the time it was announced. However,Respondent supplied themost compellingproof of whenthemove took place by introducing into the recordcharts based on its payroll records that showed someStrawsine employees were assigned to the Argos plant inAugust, and that by September' 57 employees wereworking there.Moreover, on October 14, 1980, theArgos Economic Development Commission promulgateda resolution authorizing the issuance of industrial bondsto finance Strawsine's acquisition of. the Ritzwood facili-ty to insure employment for 150 employees.16Factoriescannot suddenly begin to function with 57 employees,nor can municipal governments prepare, propose, andadopt resolutions without advanceplanning.Therefore,it is apparent that the decision to move to Argos wasmade well before September when Strawsine alreadywas a goingconcern inIndiana.All the evidence out-lined abovepoints inone direction: the decision to relo-cate in Argos was made by the end of May and was thereasonRespondent closed the Corunna plant. Respond-ent purposely concealed from the Union the decision torelocate.Instead,itdeliberatelymisled the ChargingParty into believing that Strawsine was transferring someof its operations to Texas.In a final and futile effort to prove that Argos did notopen untilOctober or November, Respondent introduceda document on the last day of the hearing that showedtwo large hydraulic presses were shipped from Plano toArgos in October. However, these presses were usedonly in the manufacture of illumidomes. Therefore, evenif illumidomeswere not produced in Argos prior to Oc-tober, this proves nothing about when many of the otheritems Strawsineregularly manufactured at Corunna wentinto production at the Argos plant. Miller conceded thatmaterials. and machinery were transferred directly fromCorunna to Argos. Another management official conced-ed the move took place in August. Yet, Respondentfailed to submitin responseto the General Counsel's sub-poenaed and oral requests documentation that would es-tablish when, in fact, such equipment was shipped. Milleradmitted that recordswere maintainedregarding each ofthe moves except for the bill of lading for the hydraulicpresses inOctober and drivers'logs goingup to July1980, no other documentation was produced. Respond-ent's failure to provide these records was not inadvertentnor can it be excused. Given its many other deceits, the16The maximum number of employees at the Strawsme plant in Cor-unna was approximately 110 (see R Exh.6).That 150 employees wereplanned for theArgosfacility suggests that the partial consolidation at15 This chart,marked as R Exh 15, is admitted into evidence.Plano was viewed as a temporary measure 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure to furnish these records becomes part of a pattern.I am convinced that the records were purposely with-held. By failing to furnish documentation,which shouldhave been within Respondent'spossession and control,an inference is warranted that had it been produced, itwould not have supported Respondent's contentions.Pa-cificCoast International Meat Co.,248 NLRB 1376, 1381-1382(1980);B & L Plumbing,243NLRB 1016, 1022(1979).Accordingly,Iconclude that Respondent pro-duced only those documents that would support its posi-tion that the Argos plant opened in October and that ifall the requested material was furnished,itwould haveshown that other equipment was transported muchsooner,most likely in early August when the Argosplant was being readied for opening.Having failed to show that an expansion of its oper-ations was necessary in July and that the move to Argoswas accomplished only in the latter part of the fall, Re-spondent next tried to prove with an equal lack of suc-cess that moving to Argos was economically justified. Inmaking this effort,it is apparent that little considerationwas given to returning to Corunna.Most notable among the economies achieved by relo-cating,according to Respondent,was that Strawsine oc-cupied the Argos facility rent free.This claim was valid,but only for a limited period of time, for in March 1981,Loftin obtained a $1,500,000 loan from the State Ex-change Bank to purchase the Argos facility,repaymentsto commence on June 1.At the same time, Respondentwas still obliged to meet monthly payments on theStrawsine plantwhere the mortgage was less than$500,000,at interest rates presumably lower than the 70percent of prime negotiated for the Argos plant. More-over, Respondent's purported thrift in moving to Argosdid not take into account the obvious costs of preparingthe facility for occupancy or training new employeescompared with the savings that would be realized by re-turning to a fully equipped building and an experiencedlabor force.In addition,Respondent suggested that itwas not subject to an Indiana corporate income tax. Itquickly withdrew its assertion when the General Counselintroduced proof to the contrary.Respondent also point-ed to savings in workmen's compensation payments, butconceded that the rates in Indiana,as in Michigan, arebased on experience factors;that is, the length of time anemployer functions in a state.Therefore,the lower initialcost in Indiana could be expected to rise with the pas-sage of time.17It is true that no concrete evidence exists in this caseof Respondent's overt hostility to the Union:Loflin ac-quired Strawsine knowing that its employees were repre-sented by a union and bargained collectively up to the11th hour.18 However,an employer need not trumpet itswrongdoing to provide evidence of its discriminatorymotivation.SeeShattuck Denn MiningCorp. v.NLRB,362 F.2d 466(9th Cir.1966).The facts of this case speak' a R. Exh 13, a comparison between the amounts owed in Indiana andMichigan for workmen's compensation,is admittedinto evidence16Of course, the closure of Ventrola's Owasso plant in 1979, severalweeks afterthe UAW wonan electionthere,raises a questionwhetherthiswas thefirst time Respondentmoved to a nonumonized location toescape its bargainingobligations.for themselves:Respondent claimed that it needed tocontinue serving its customers and then promptly lockedout its employees;itclaimed that it was necessary toconsolidate operations to service customers in the Southand yet a few months later moved to Inidana to serve itsmajor customers in the Midwest. It claimed it needed toreduce its size, yet expanded;itclaimed a need to sell itsCorunnafacilityand the equipment housed therein,yetmade no effort to find a buyer; it alleged that it was pre-pared to bargain over its decision to close,but nevermentioned the imminent openinginAugust of the Argosfacility.In the final analysis, the excuses offered by Respond-ent to justify its conduct are flawed and unconvincing.Strawsine's economic problems were substantialbut theydid not enter into Respondent's decision-making process.SeeLimestone Apparel Corp.,255 NLRB 722 (1981). Theonly variable thatcan explainwhy Respondent wouldabandon a facility in one community and relocate in an-other less than 200 miles away some 3 months later is thepresence of the Union in Corunna and its absence inArgos. Given the secrecy shrouding the Argos venture,Loflin's extraordinary misrepresentations,and the contra-dictory rationalizations presented, the conclusion be-comes inescapable that when bargaining collapsed Re-spondent devised a way to escape its obligations to theUnion by ceasing to do business in Corunna and surrepti-tiously continuing its operations at a different,nonunion-ized site.It is clear that Strawsine'sArgos facility wasthe prototypical runaway shop. I find, therefore, that byclosing its Corunna plant and terminating the employeesthere to defeat the Union,Respondent violated Section8(a)(3) and(1) of the Act. SeeRamosIronWorks, 234NLRB 896, 903-904 (1978);Garwin Corp.,153NLRB664, 677, 680 (1965), enfd. as modified 374 F.2d 295(D.C. Cir. 1967);Industrial Fabricating,119 NLRB 162,172 (1957).C. Respondent Failed to SatisfyIts BargainingObligationThe SupremeCourtmade clear inFirstNational,supra, that the employer's "decision to halt work at thisspecific location represented a significant change in peti-tioner's operations,a change not unlike opening a newline of business or going out of business entirely." How-ever,where, as here,Respondent did not go out of busi-ness permanently but clandestinely continued its oper-ations at a new location,the governing principles stemfromFibreboard Corp. v.NLRB,379 U.S. 203 (1964).There,the SupremeCourt,affirming decisions of theBoard,held that "thereplacement of employees in theexisting bargaining unit with those of an independentcontractor to do the same work under similar conditionsof employment,was a mandatory subject of bargaining."Fibreboard,supra at 215.TheFibreboarddoctrine has been appliednot only toreplacement subcontracting,but also to analogous situa-tions involving plant relocation and partial terminationsof operations.The Board recognized that an employer'sdecision to relocatea portion ofits operation is as vital aconcern to labor and management as is the decision to STRAWSINE MFG. CO.subcontract and is "peculiarly suitable for resolutionwithin the collective-bargainingframework."OzarkTrailers,161NLRB 561 (1966);Weltronic Co. v NLRB,419 F.2d 1120 (6th Cir. 1969), cert. denied 398 U.S. 938(1970);Garwin Corp.,supra at 655, 680. This rule wasalso applied to the interplant transfer of a unit inAmeri-canNeedle & Novelty Co.,206 NLRB 534 (1973), andreaffirmed by the Board as recently as June 1981 inPark-Ohio Industries,257 NLRB 413 (1981), the first de-cision on the issue sinceFirst National,supra.There is no question here that the Company notifiedthe Union of its intent to close the Strawsine plant and inall likelihood also indicated that some of the work wouldbe transferred to Texas. However, as I found above, theCompany refused to acquiesce to the Union's request tobargain about its decision.What is more,it is undisputedthat the Company failed to notify the Union of its deci-sionto relocate in Argos, a community some 200 milesaway from the Corunna plant. Indeed, neither in Junewhen it was developing plans to relocate,nor at the timewhen it was actually in the process of moving to Argos,did it ever advise the Union of its intent to relocate.Even if Respondent's version of events were acceptedat face value; that is, that only in July was it compelledto reconsider the wisdom of its decision to consolidate inPiano, there still was sufficient time to bargain with theUnion about returning to Corunna. Nothing irrevocablehad occurred since the June 2 closure-the plant was notsold,most of the equipment was intact, and the Unionwas prepared to accept the Company's last wage offer.Yet,when the Union urged Respondent to reopen theplant, the answer was that it was too late. Respondent'scourse of conduct reveals that it acted in continuing dis-regard of its obligation to afford its employees the pro-tection of good-faith bargaining.Respondent argues,however, that the Union waivedany right it may have had by failing to specifically re-quest that the Company bargain over its decision to ter-minate theCorunna operations. A union of course maywaive its statutory right to bargain about changes intermsandconditions of employment, but such waiversmay not be lightly inferred. Rather, they must be "clearand unmistakeable."Park-Ohio Industries,supra;Univer-sal Security Instruments,250 NLRB 661, 662 (1980). Ifound above that employee chairman of the bargainingcommittee and the Local's International representativeboth sought to keep the plant open. Accordingly, I rejectRespondent's contention that the Union unequivocallywaived its right to be consulted and to negotiate aboutthe changes in terms and conditions of employment. Fur-ther it is difficult to understand how the Union can beregarded as having waived the right to negotiate over adecision which was announced as final. SeeABC Trans-National Transport v.NLRB,642 F.2d 675 fn. 6 (3d Cir.1981). In the final analysis, the obligation to give theUnion an opportunity to bargain concerning its move toArgos cannot be discharged by giving the Union falsenotice of a fictitious intent to cease doing business in theCorunna area. "Good faith bargaining necessarily re-quires that claims made by either bargainer should behonest claims."NLRB v. Truitt Mfg.Co., 351 U.S. 149,152 (1956). Respondent could not have been more dis-563honest.Itsmisrepresentations and concealment was theantithesis of good-faith bargaining and precluded anypossibility that an alternative to closing the plant couldhave been agreed on. "[A]lthough it is not possible tosay whether a satisfactory solution could be reached, na-tional labor policy is founded upon the congressional de-termination that the chancesaregood enough to warrantsubjecting such issues to the process of collective negoti-ation."Fibreboard Corp.,supra at 214. Certainly no satis-factory solution can be reached when notice and an op-portunityto negotiateare withheld. Accordingly, I con-clude that theCompanyviolated Section 8(a)(5) and (1)of the Act.On the basis of the foregoing findings of fact and onthe entire record in this case, I make the followingCONCLUSIONS OF LAW1.Respondent constitutes a single-integrated employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act and the Unionis a labor organizationwithin the meaning of Section 2(5) of the Act.2.All full-time and regular part-time production andmaintenance employees,including seasonal employeesand sweepers employed by Respondent Strawsine locat-ed in Argos, Indiana; but excluding office clerical, tech-nical, professional and sales employees and guards andsupervisors as defined in the Act constitute an appropri-ate unit for collective bargaining within the meaning ofSection 9(b) of the Act.3.At all times relevant herein, the Union has been theexclusive representative, for the purposes of collectivebargaining within the meaning of Section 9(a) of the Actof the employees in the aforesaid unit at Respondent'sStrawsine plants in Corunna, Michigan, and Argos, Indi-ana.4.Respondent violated Section 8(a)(5) and (1) of theAct by unilaterally and without consultation with theUnion closing the Corunna, Michigan plant and remov-ing its operationsthere to Argos, Indiana.5.Respondent violated Section 8(a)(3) and (1) of theAct by closing the Corunna plant and relocating it inArgos, Indiana, thereby terminating the employment ofits employees, to deprive them of their rights guaranteedby Section 7 of the Act and to avoid bargaining and oth-erwise dealing with the Union as the collective-bargain-ing representative of the employees.6.The aforesaid conduct constitutes unfair labor prac-ticeswithin the meaning of Section 2(6) and (7) of theAct.THE REMEDYRespondent having stipulated that it is a single-inte-grated employer, I shall recommend that Bel Air andeach of its companies shall be held jointly and severallyliable for effectuating the remedial provisions of theOrder herein recommended. Accordingly, having foundthat Respondent engaged in certain unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn tailoring a remedy tofitthewrongs committedhere,I am mindful that the Board'sgeneral view, en-dorsed strongly by the General Counsel and the Charg-ing Party, is that a restoration of the status quo ante isrequired unless such a remedy causes undue economichardship. CompareWeather Tamer, Inc.,253 NLRB 293fn. 3 (1980), withGreat Chinese American Sewing Co., 227NLRB 1670 (1977). The Board stressed inWeatherTamerthat"thewrongdoer rather than the innocentvictim shall bear the hardships of the unlawful action... unless the wrongdoer can demonstrate that its con-tinued viability would be endangered." Id. Although Ifound that Respondent closed its Corunna plant in orderto avoid having to contend with the Union,the evidenceof record here convinces me that Respondent'soverallfiscalsituationhas degeneratd since the time that itclosed the Corunna plant. By May 1981 it showed a netdeficit of $218,000, a greater loss than that experiencedby the other Bel Air entities. The reestablishment of thatplant would impose financial burdens on Respondent thatat this time it can hardly endure. Any further financialdrain on Respondent's limited resources such as thosewhich would necessarily be generated by relocating incorunna would inure to neither Respondent's nor itsformer employees'benefit. 19Short of reestablishing the Corunna plant, there is arange of other remedies the Board has approved torecreate as nearly as possible the situation,which ob-tained at the time, Respondent should have bargained.First among these, I shall order that Respondent offer allemployees discriminated against as a result of the closureof the Strawsine plant in Corunna, Michigan,on June 2,1980, and its removal to Argos, Indiana, reinstatement totheir former or substantially equivalent positions at theArgos plant, or any of its other plants, without prejudiceto the employees' seniority and other rights and privi-leges,dismissingifnecessary any employees hired atthose plants after the date that the Corunna facilityclosed.20 Further, Respondent shall offer to pay the em-ployees traveling and moving expenses for themselvesand their families and household effects from Corunna toArgos or any other of its plants. In addition, I recom-mend that Respondents make whole the employees re-19Toacknowledge that Respondent is in grave economic circum-stances in no way diminishes my previous finding that the relocation inArgoswas not economicallycompelled To the contrary,ifRespondenthad considered its bleak financial posture prior to relocating in Indiana,thatmove never would have been contemplated.Because I find that areopening of the Corunna plant would be unduly burdensomeand jeop.ardize Respondent's continued viability,I shall not recommend such re-medial action SeeNationalFamily Opinion,246 NLRB 521 (1979),GreatChineseAmerican Sewing Co.,supra.20 Some Strawsme employees were laidoff earlyin 1980 apparentlyfor genuine economic reasons.Therefore,they are not properly includedin this proposed remedy.ferred to above for any loss of earnings they may havesuffered by reason of the discrimination against them, bypayment to each of them of a sum of money equal to theamount each normally would have earned from the datehe was terminated as a resultof thedecision to relocateinArgos to the date of a valid offer of reinstatement, lesshis net earnings during the period. Of course, if Re-spondent decides to resume its operations in Corunnaand offers to reinstate the above employees to their sameor substantially equivalent positions,itsliabilitywillcease as of the date of such offer.Backpay shall be basedon the earnings that these employees normally wouldhave received during the applicable period, less any netinterim earnings,and shall be computed in the mannerset forth inF.W. Woolworth Co.,90 NLRB 289 (1950),with interest thereon computed in the manner set forthinFlorida Steel Corp.,231 NLRB 651 (1977).21InGarwinCorp.,supra at 665-667, theBoard recog-nized that a bargaining order conditioned on the Union'sshowing it had obtained a majority at the new facilitywould in all likelihood enable Respondent to achieve itsprimary legal objective; i.e., to escape bargaining. There-fore, to make certain that Respondent did not benefitfrom the fruits of their unlawful conduct by remainingan unorganized plant, the Board ordered Respondent torecognize and bargain with the Union without further re-quiring the Union to reestablish its representative status.Accordingly, and for the reasons set forth in theGarwincase, I, too, shall recommend that Respondent be re-quired to bargain with the Union as the representative ofthe employees in the appropriate unit at the Argos, Indi-ana plant.22 If on compliance with the recommendedOrder herein, the Union can reestablish its majority atthe Indiana plant, the normal contract bar rule shallapply. If, on the other hand, the Unionis unable to rees-tablish its majority, I recommend that any collective-bar-gaining agreement resulting from its recommended Orderto bargain shall be deemed to act as a bar to a timelypetition filed pursuant to Section 9(c)(1)(A) of the Act,for a period of only 1 year from the date of execution ofsuch contract. See alsoUniversal Security Instruments,supra.Because of the character and scope of the unfair laborpractices engagedin byRespondent, I will recommendthat it cease and desist from in any other manner inter-fering with, restraining, and coercing their employees inthe exercise of the rights guaranteed them by Section 7of the Act.[Recommended Order omitted from publication.]21See generallyIsisPlumbing Co,138 NLRB 716 (1962).22Thecourt of appeals denied enforcementto that portion of theBoard'sOrder whichcalled for recognitionof theUnion before it estab-lished its representative status at the new location.SeeLadies GarmentWorkers Local 57 v. NLRB,374 F.2d 295 (D.C. Cit. 1967).